Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for use in patent valuation, based on the breadth of the patent claim, classified in G06Q50/184.
II. Claims 7-14, drawn to a system for use in intellectual property valuation based on revenue of the IP asset, classified in G06Q30/0278.
III. Claims 15-20, drawn to a method for use in determining features of a product or service and determining whether the product or service corresponds to an intellectual property asset, classified in G06Q30/0627.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect.  Specifically, Invention I, as a method for use in patent valuation based on the breadth of the patent claim, is designed significantly differently from Invention II, which is directed to a system for use in valuing any IP asset based on the revenue attributed to the asset, and both Invention I and II are designed significantly differently from Invention III, which is a method for use in determining features of a product or service and determining whether the product or service corresponds to an IP asset.  The claims of Invention I, Invention II, and Invention III are not similar and do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

For example, claim 1 is directed to: 
A method comprising: 
receiving information indicating revenue associated with a product; 
determining a classification of the product based at least partly on a technical feature of the product; 
identifying a patent claim that corresponds to the product based at least partly on the patent claim being associated with the classification; 
identifying words included in the patent claim; 
determining a breadth of the patent claim; 
determining a portion of the revenue to apportion to the patent claim based at least partly on the breadth of the patent claim; and 
determining a measure of value of the patent claim based at least partly on the portion of the revenue apportioned to the patent claim.

While claim 7 is directed to:
A system comprising: 
one or more processors; and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving financial data corresponding to at least one of a product or a service, the financial data indicating revenue associated with the at least one of the product or the service; 
identifying an intellectual-property asset of an organization, the intellectual- property asset including a patent asset, a trademark asset, a copyright asset, or a trade- secret asset; 
determining that the at least one of the product or the service corresponds to the intellectual-property asset;
determining a portion of the revenue to attribute to the intellectual-property asset; and 
determining a measure of value of the intellectual-property asset based at least partly on the portion of the revenue attributed to the intellectual-property asset.

While claim 15 is directed to:
A method comprising: 
receiving financial data corresponding to at least one of a product or a service, the financial data indicating revenue for the at least one of the product or the service; 
identifying an intellectual-property asset of an organization; 
determining first features of the at least one of the product or the service, the first features including at least one of: 
a first physical feature of the at least one of the product or the service; or 
a first technical feature of the at least one of the product or the service; 
determining second features of the intellectual-property asset, the second features including at least one of: 
a second physical feature of the intellectual-property asset; or 
a second technical feature of the intellectual-property asset; 
determining a similarity metric between the at least one of the product or the service and the intellectual-property asset based at least partly on an analysis of the first features and the second features; and 
determining, based at least partly on the similarity metric, that the at least one of the product or the service corresponds to the intellectual-property asset.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries – Examiner notes that each invention would employ different search queries due to the differing focus of each invention, as pointed out by the bolded portions of the claims above); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to John B. Nelson at 509-944-4661 on January 26, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689